Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED OFFICE ACTION 
       This Office Action is in response to the papers filed on 20 October 2020.
                
                                         CLAIMS UNDER EXAMINATION
Claims 1, 5-16 and 18-22 are pending. Claims 1, 5-16, 18-19 and 21-22 have been examined on their merits.
	
                                                    PRIORITY
        Foreign Priority Document 1106742.8, filed on 20 April 2011, is acknowledged.

WITHDRAWN REJECTIONS
The rejection of claims 8-10 and 18-19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn due to claim amendment.


MAINTAINED REJECTIONS

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 5, 14, 18-19 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nakajima et al. (Medical-Use Two Part Reactive Adhesive and Medical-Use Resin Having Self-Degradation Property. Patent 7834065 2010) as evidenced by Anyasi et al. (Chapter 1: Application of organic acids in food preservation. 2017) and Sigma Aldrich (glutaric acid, 2020, pages 1-2).

Nakajima et al. disclose a medical-use two part adhesive comprising a first part comprised of an aqueous solution or a powder of aldehyde-groups-introduced alpha-glucan; and second part comprised of an aqueous solution or a powder of amino-groups-containing polymer as well as medical-use hydrogel resin obtained by curing the adhesive. A mixture of the first and second parts, at a time of mixing them to form the hydrogel has pH in a range of 5.0 to 8.0. In a preferred embodiment, the amino-groups-containing polymer is epsilon-poly-L-lysine produced by microorganism or by enzyme. See Abstract.

As the pH adjuster, preferably mono- or poly-carboxylic acid or anhydride thereof is added. Examples of preferred carboxylic acids are acetic acid, citric acid, succinic acid, glutaric acid, malic acid, fumaric acid and maleic acid, which are naturally occurred. These carboxylic acids have high pH adjusting ability due to buffering function and are harmless to living body.

Selecting either of mono-, di-, and tri-carboxylic acids as the pH adjuster enables controlling of time period up to fluidization of the cured gel, which is occurred by self-disintegration in a state of hydrogel. This is presumably due to a following reason. When polycarboxylic acid is used, quasi-cross linking is occurred between polymer chains of 

As evidenced by Anyasi et al. succinic acid, glutaric acid, malic acid, fumaric acid and maleic acid are dicarboxylic acids (see Table 4).

Therefore the art suggests the use of dicarboxylic acids that crosslink.

While Nakajima et al. suggest the use of a dicarboxylic acid crosslinker, the art does not anticipate the claimed embodiment.

It would have been obvious to use succinic acid, glutaric acid, malic acid, fumaric acid and maleic acid to prepare the adhesive disclosed by Nakajima. The person of ordinary skill in the art would have been motivated to do so because KSR Rationale E indicates that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and commonsense” (MPEP 2143 “Rationale E. Obvious to Try” section). One would do so since the art suggests the use of these dicarboxylic acids for crosslinking. One would have had a reasonable expectation of success since Nakajima teaches they can successfully be used to prepare the disclosed composition. Therefore claim 1 is rendered obvious (claim 1).

claim 5).

Nakajima et al. teach the medical-use adhesive and medical-use resin of the invention may be preferably applied for bonding in the living body, filling between tissues, haemostasis, embolization of vessels, sealing of aneurysm, and substrate for drug delivery system (DDS). A drug delivery system is broadly interpreted to be a therapeutic agent. Therefore a wound treatment product comprising the polymer of claim 1 and a therapeutic agent is rendered obvious (claim 14).

As evidenced by Sigma Aldrich, the chemical structure of glutaric acid reads on claim 18 because it comprises an aliphatic chain between two carboxylic acid groups (claim 18).

As evidenced by Sigma Aldrich, the chemical structure of glutaric acid reads on claim 19 because it comprises 3 carbon atoms between two carboxylic acid groups (claim 19). 

The aliphatic chain of glutaric acid is hydrophobic. Therefore claim 22 is included in this rejection (claim 22).

APPLICANT’S ARGUMENTS
The arguments made in the response filed on 20 October 2020 are acknowledged. The Applicant argues it would not have been obvious to use of the dicarboxylic acids disclosed by Nakjima (i.e. succinic acid, glutaric acid, malic acid, fumaric acid, and aleic acid). The arguments allege “a crossed-linked material formed from poly-€-lysine and a crosslinker as instantly claimed results in a structure such as a lattice (see specification as filed at page 4, lines 30-35)”. The arguments state Nakajima does not teach or suggest the formation of such a structure because a material having a lattice structure would not be capable of performing the function intended as set out in Nakajima. The arguments allege if significant cross-linking between the amino-group-containing polymer and the pH adjuster of Nakajima were to occur, the ability of the polymer to react with the aldehydic component and form the medical adhesive would be compromised. Furthermore, the Applicant argues quantity and nature of the pH adjuster of Nakajima is selected in order to adjust the pH to the required degree, not to facilitate the formation of a fully cross-linked polymer. The Applicant asserts the reference provides no motivation to select an effective cross linker because the acids contemplated are used for an entirely different and unrelated function. The arguments state one skilled in the art would not have any reason to specifically select a diacid, as instantly claimed, over any of numerous other pH adjusters taught by Nakajima.

EXAMINER’S RESPONSE
The arguments are not persuasive. The Applicant argues it would not have been obvious to use a diacid. Nakajima teaches the use of a pH adjuster that is preferably a 

The Applicant asserts the claimed crosslinked polymer forms a lattice. Even arguendo it does, a lattice structure does not distinguish the claimed product from a polymer of epsilon-poly-L-lysine formed with a preferred dicarboxylic acid as suggested by Nakajima. Examiner also notes the formation of a lattice is not a claim limitation. The arguments state Nakajima does not teach or suggest the formation of such a structure because a material having a lattice structure would not be capable of performing the function intended as set out in Nakajima. While Nakjima does not explicitly teach a lattice is formed, the art teaches crosslinking a poly-€-lysine polymer and suggests the use of a diacid as a preferred crosslinker. Crosslinking said polymer with a diacid would be expected to produce a polymer with the characteristics as the claimed product. The arguments allege a material having a lattice structure would not be capable of performing the function intended as set out in Nakajima. The arguments allege if significant cross-linking between the amino-group-containing polymer and the pH adjuster of Nakajima were to occur, the ability of the polymer to react with the aldehydic component and form the medical adhesive would be compromised. Examiner notes Applicant’s conclusion is not a teaching of Nakajima.  Nakajima teaches the type 

While the Applicant asserts significant crosslinking would compromise the adhesive taught by Nakajima, Examiner reiterates the art suggests the use of the claimed polymer crosslinked by di-carboxylic acids. Therefore the art does not teach away from using a crosslinked polymer in the disclosed product. Examiner also notes claim 1 encompasses any di-carboxylic acid. Therefore the arguments are not persuasive.

Therefore Applicant’s Invention is rendered obvious as claimed.

Claims 1, 5-15 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ho et al. (previously cited; Antimicrobial Medicotechnical Product, Process For Its Preparation And Use. US 2008/0292671; 27 November 2008) in view of Nakajima et al.

Ho et al. disclose nanosilver particles (hence, a particulate support) coated with a “poly-€-lysine” polymer (i.e., ε-poly-L-lysine, EPL) (See [0023]). Ho explicitly teaches the particles are coated with said polymer through a crosslinking component (hence, a cross linker) that is a polyfunctional carboxylic acid, preferably citric acid (See [0019] [0021]). The art teaches amide bonds provide said crosslinks (See [0018]). The amide bonds are formed from the free amino groups of the polyamino group ([0018]). In the case of EPL, the free amino groups are the α-amino group of the polyamino acid. ([0018]). 
A dicarboxylic acid is defined as a compound containing two carboxyl functional groups. Because the chemical structure of citric acid comprises three carboxyl groups, it is interpreted to be a tricarboxylic acid. 
While Ho teaches the use of a polyfunctional carboxylic acid for crosslinking, the art is silent regarding the use of a dicarboxylic acid to crosslink amine groups.
Nakajima teaches polycarboxylic acids produce cross-linking between polymer chains of polylysine or amino-group-containing polymer (supra). Nakajima identifies dicarboxylic acids as polycarboxylic acids.
It would have been obvious to try using a dicarboxylic acid to prepare the crosslinked polylysine taught by Ho. One would have been motivated to do so since, as taught by Nakajima, it is known in the art that dicarboxylic acids are polycarboxylic acids that can claim 1).
A conjugate comprising a hydrophobic dicarboxylic acid is interpreted to be insoluble in water and other solvents. Therefore claim 5 is included in this rejection (Claim 5).
Because Ho teaches the crosslinked EPL is a component of a nanosilver particle (See [0023]), it is interpreted to be in particulate form. Therefore claim 6 is rejected (Claim 6).
Ho prepares a nanosilver particle (hence, a particulate support) that comprises a poly-epsilon-lysine (supra). An EPL polymer comprising a dicarboxylic acid crosslinker is rendered obvious on the same grounds set forth above. Therefore a particulate support comprising the cross-linked EPL polymer of claim 1 is rendered obvious. Claim 7 is rejected (claim 7).
Ho teaches the disclosed particles can be shaped as desired, in particular being rolled, (See [0041]). A particle that is rolled is broadly interpreted to be spherical. Therefore claim 8 is rejected (claim 8).
The phrase “is used to” in claim 9-12 is interpreted to recite an intended use of the claimed product. The intended use does not chemically or structurally distinguish the claimed polymer from that obviated by the teachings of the prior art. Therefore claims 9-12 are rejected (claims 9-12).
Claim 13).
Claim 14 recites the polymer of claim 1 (hence, a crosslinked EPL) and a component for treating a wound and/or a therapeutic agent. As recited above, Ho teaches the EPL is bound to a nanoparticle. Ho teaches the nanoparticle has biocidal properties permitting decrease of infection ([0050] [0057] [0026]). A nanoparticle with biocidal properties is interpreted to read on both a component for treating a wound, as well as a therapeutic agent. Therefore claim 14 is rendered obvious (claim 14).
Claim 15 recites a “medical diagnostic”. This is interpreted to be an intended use that does not impart any chemical or structural limitations. Claim 15 recites the particulate support of claim 7, and comprising a functional material bound or retained by the support. Ho teaches the EPL may be modified with a substance having at least one aliphatic radical to increase stabilization ([0015]). Said substance may be a fatty acid ([0017]).  Said substance is broadly interpreted to be a functional material since it increases stabilization. Therefore claim 15 is included in this rejection (claim 15).
The teachings of Ho and Nakajima as recited above are reiterated. As recited above, Ho teaches nanosilver particles bound to EPL. Crosslinking with a dicarboxylic acid is rendered obvious on the same grounds recited in the rejection of claim 1 above. The carboxylic acid groups of a dicarboxylic acid are capable of reacting with alpha carbon amine of EPL. Ho teaches said particles have “biocidal action” ([0054]). Therefore they claim 21).

APPLICANT’S ARGUMENTS
The arguments made in the response filed on 20 October 2020 are acknowledged. The Applicant acknowledges Ho teaches a medicotechnical product with a polyamino acid coating which may be poly-epsilon-lysine. The arguments allege the purpose of the polyamino acid is to coat a medicotechnical product, not to provide a support structure in and of itself. In contrast to Ho, which teaches the use of citric acid (a polycarboxylic acid), the Applicant argues the claimed product comprises a diacid, EDTA or nitrolotriacetic acid. The arguments state “Nakajima does not teach any distinction between diacids and other forms of acid at all”. As argued above, it is alleged the purpose of the carboxylic acid in Nakajima is to provide an adjustment to the pH of a mixture, not to form cross-linked structures having a lattice frame work or bind the polyamino acid to another material. The Applicant argues the function and purpose of the acid in Ho and Nakajima and the context in which they are employed are entirely different from one another.
EXAMINER’S RESPONSE
The arguments are not persuasive. While Applicant argues Ho uses a polyamino acid to coat a medical product and not to serve as a support, Examiner points out claim 1 is not 
Therefore Applicant’s Invention is rendered obvious as claimed.

Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ho in view of Nakajima as applied to claim 15 above, and further in view of Bogdanov et al. (previously cited; Medical Compositions. Patent 5593658 1997).

The teachings of Ho et al. and Nakajima et al. as recited above are reiterated.



Bogdanov et al. disclose a medical composition comprising a polymeric carrier comprised of poly-l-lysine (column 4, lines 60-61). Bogdanov teaches the composition comprises DTPA (diethylenetriamine pentaacetic acid) chelating groups that are linked (i.e. crosslinked) to poly-l-lysine through the epsilon-amino groups of the lysine residues (column 17, lines 20-25, column 18; lines 45-50).  As an alternative to DTPA, the art teaches EDTA (ethylenediaminetriacetic acid) or nitrolotriacetic acid may be present as a chelating group (column 5, lines 8-15). Therefore the art teaches EDTA and nitrolotriacetic acid are alternative crosslinkers. Bogdanov teaches enzymes are targeting groups that can be linked to said polymeric carrier (column 10 lines 24-25). The art teaches targeting groups are used to increase accumulation of the composition at a target site of an organism (column 6, lines 56-61). 

It would be obvious to combine the teachings of the cited references by conjugating an enzyme to the crosslinked EPL polymer rendered obvious by Ho and Nakajima. Ho teaches a polylysine conjugate comprising a functional material, and Bogdanov teaches enzymes (hence, a functional material) may be conjugated to polylysines. One would do so to provide a support with enzymatic activity. One would expect success since Bogdanov teaches enzymes can be conjugated to polylysine polymers used in medical compositions, and Ho teaches a medical composition comprising a polylysine polymer conjugate. Therefore claim 16 is included in this rejection (claim 16).

Therefore Applicant’s Invention is rendered obvious as claimed.

APPLICANT’S ARGUMENTS
The arguments made in the response filed on 20 October 2020 are acknowledged. Noting claim 16 depends on claim 15, the Applicant argues “for at least the reasons submitted above, claim 15 is not obvious. Accordingly, claim 16 is, likewise, nonobvious”. 

EXAMINER’S RESPONSE
The arguments are not persuasive for the reasons set forth above by the Examiner.

CONCLUSION

No Claims Are Allowed

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE MOSS whose telephone number is (571) 270-7439. The examiner can normally be reached on Monday-Friday, 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the APIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

					/NATALIE M MOSS/                                                      Examiner, Art Unit 1653                                                                                                                                                  


	
/SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653